DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
Claims 1-10 and 13-20 are pending, claims 11 and 12 having been cancelled and claims 16-20 having been withdrawn.
Claims 1-10 and 13-15 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey in view of U.S. Patent No. 5,868,857 to Moinpour et al. and U.S. Patent App. Pub. No. 2007/0177891 to Honobe et al., and further in view of JP2005-081297A to Kimura (see machine translation) and/or U.S. Patent App. Pub. No. 2015/0000056 to Togawa et al.
As to claim 1, Frey discloses a substrate cleaning device comprising: a chamber body configured to hold a substrate (see Frey Fig. 2, ref.#102, 104; col. 6, lines 33-49); a first brush assembly including a first roller, a second roller and a first belt extending between the first roller and the second roller, at least one of the first roller and the second roller being movable between a first position where the first belt contacts a first surface of a substrate disposed in the chamber body and a second position where the first belt is spaced from the first surface (see Frey Figs. 2 and 5 disclosing first brush assembly 203a that includes a first roller 221, second roller 223, belt 107a extending between the first roller and the second roller, at least one of the first roller and the second roller being movable between first and second positions 230a; col. 6, line 57 – col. 7, line 16 and col. 11, lines 26-52); and a second brush assembly including a first roller, a second roller and a second belt extending between the first roller and the second roller, at least one of the first roller and the second roller being movable between a first position where the second belt contacts a second surface of the substrate and a second position where the second belt is spaced from the second surface (see Frey Fig. 5 disclosing second brush assembly 203b that includes a first roller 221, second roller 223, second belt 107b extending between the first roller and the second roller, at least one of the first roller and the second roller being movable between first and second positions 230b; col. 6, line 57 – col. 7, line 16 and col. 11, lines 26-52).
Frey does not explicitly disclose that the first brush assembly further comprises a third roller, wherein the first belt includes a straight section between the second roller and the third roller and wherein at least two of the first roller, the second roller and the third roller being movable between a first position where the entirety of the straight section of the first belt between the second roller and the third roller contacts a first surface that is a flat face of the substrate disposed in the chamber body and a second position where the first belt is spaced from the first surface.  Use of third rollers in a belt cleaning apparatus is known in the art (see Moinpour Fig. 4A and 4B disclosing a three-roller belt cleaning device) wherein the straight section of the belt can be moved towards and away from the surface to be cleaned by moving the second and third rollers (see Moinpour Fig. 4A and 4B).  Simple substitution of one known equivalent element for another is prima facie obvious (see MPEP 2143(I)(B)), and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the three roller system of Moinpour with the two roller system of Frey and the results would have been predictable (see, e.g., Moinpour Fig. 2A and 2B disclosing also a two roller system as well as the three roller system disclosed in Fig. 4A and 4B).
Regarding the recitation “wherein at least two of the first roller, the second roller and the third roller being movable between a first position where the entirety of the straight section of the first belt between the second roller and the third roller contacts a first surface that is a flat major diameter surface of the substrate disposed in the chamber body and a second position where the first belt is spaced from the first surface,” as discussed above, Frey discloses that the surface to be cleaned is the flat major diameter surface of the substrate (see Frey Fig. 5) as well as that the brush assembly has a first position where the belt contacts the flat major diameter surface and a second position where the belt is spaced from the flat major diameter surface (see Frey Fig. 5) and Moinpour discloses that the straight section of the belt can be used to contact the surface to be cleaned.  Thus, one of ordinary skill in the art at the time of filing would understand that the combination of Frey and Moinpour would have at least two of the first roller, the second roller and the third roller being movable between a first position where the entirety of the straight section of the first belt between the second roller and the third roller contacts a first surface that is a flat major diameter surface of the substrate disposed in the chamber body (since the surface to be cleaned is the flat major diameter surface as disclosed by Frey and the straight belt section of Moinpour contacting the flat surface would remain flat) and a second position where the first belt is spaced from the first surface.  To the extent that it could be argued that combining Moinpour with Frey would have the pivot point such that the belt would not be spaced from the flat surface, the location of the pivot point is well within the skill of one of ordinary skill in the art (see, e.g., Honobe Fig. 1, ref.#62 and paragraph [0040] where it is known in the art that the pivot points of cleaning devices can be located in the middle of a side of the cleaning device and not necessarily at a corner; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  Since Frey discloses that the brush assemblies have a second position spaced away from the surface to be cleaned to provide sufficient clearance to be able to transport the wafer into and out of the device (see Frey Fig. 5 and col. 11, lines 26-52), it would have been obvious to one of ordinary skill in the art at the time of filing to select a pivot point to allow the belt to be spaced apart from the substrate surface in order to load and unload the device as disclosed by Frey and said location of the pivot point is a mere design choice well within the skill of one of ordinary skill in the art.
To the extent that it could be argued that one of ordinary skill in the art would not know to contact the flat major diameter surface of the substrate with the cleaning belt, use of cleaning belts to contact and clean the major surface of a substrate is known in the art and does not provide patentable significance.  For example, Kimura discloses that it is known in the art to use the flat surface of a cleaning belt to clean the major surface of a substrate (see Kimura Fig. 1 where the flat surface of cleaning belt 11 is used to clean the flat major surface of substrate 50) and also Togawa discloses that a flat surface of the cleaning belt can be used to clean the flat major surface of the substrate (see Togawa Fig. 30 where cleaning tape 61 is pressed by flat surface of pressing member 62 to clean the flat major surface of substrate W).  As discussed above, since Frey discloses that the surface to be cleaned is the flat major diameter surface of the substrate (see Frey Fig. 5) as well as that the brush assembly has a first position where the belt contacts the flat major diameter surface and a second position where the belt is spaced from the flat major diameter surface (see Frey Fig. 5) and Moinpour discloses that the straight section of the belt can be used to contact the surface to be cleaned, one of ordinary skill in the art at the time of filing would understand that the combination of Frey and Moinpour would have at least two of the first roller, the second roller and the third roller being movable between a first position where the entirety of the straight section of the first belt between the second roller and the third roller contacts a first surface that is a flat major diameter surface of the substrate disposed in the chamber body (since the surface to be cleaned is the flat major diameter surface as disclosed by Frey and the straight belt section of Moinpour contacting the flat surface would remain flat) and a second position where the first belt is spaced from the first surface.  As shown by Kimura and/or Togawa, use of cleaning belts to clean the flat major surface of a substrate is known in the art and does not provide patentable significance.
As to claim 2, the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa discloses that the cleaning device can further comprise at least one port configured to dispense a fluid onto at least one of the first belt and the second belt (see Frey col. 8, lines 10-31 and col. 9, line 66 – col. 10, line 64).
As to claim 4, the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa discloses that the cleaning device can include external fluid nozzles to dispense fluids directly onto wafer surfaces before, during and after a cleaning operation (see Frey col. 10, line 65 – col. 11, line 3).
As to claims 8 and 9, Frey does not explicitly disclose that the first belt and the second belt each include an outer surface wherein the outer surface of at least one of the first belt and the second belt includes a plurality of zones, the plurality of zones including different materials and wherein the different materials have different durometers.  Moinpour discloses a similar belt cleaning device wherein it is known to use different types of materials in a single belt with different textures or abrasiveness (read as having different durometers) (see Moinpour col. 5, lines 25-42).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frey to use belts with a plurality of zones comprising different materials with different durometers as disclosed by Moinpour in order to facilitate the cleaning of a variety of contaminates from the surface to be cleaned (see Moinpour col. 5, lines 25-28).
As to claims 13-15, the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa discloses that the cleaning device further comprises a rotary drive mechanism (read as motor) coupled to the first roller of the first brush assembly (see Frey Fig. 5 where first roller 221 is located below second roller 223 and col. 7, lines 3-5; see also Moinpour Fig. 4B where roller 410 can be located below roller 411 and col. 4, lines 4-25).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to locate the drive shaft to any of the rollers, whether above or below, and the results would have been predictable (same function, same results).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey in view of U.S. Patent No. 5,868,857 to Moinpour et al., U.S. Patent App. Pub. No. 2007/0177891 to Honobe et al. and JP2005-081297A to Kimura (see machine translation) and/or U.S. Patent App. Pub. No. 2015/0000056 to Togawa et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,616,509 to Frost et al.
Frey, Moinpour, Honobe and Kimura and/or Togawa are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, while the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa discloses a straight section of the first belt between the first roller and the second roller (see Frey Fig. 5 disclosing a straight section on the belt between the rollers and Moinpour Fig. 4A disclosing straight sections on the belts between the three rollers), the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa does not explicitly disclose at least one port configured to dispense a fluid onto the second straight section of the first belt. Frost discloses a similar cleaning device wherein the nozzles can dispense fluid onto various areas in the cleaning device, including the pads themselves (see, e.g., Frost Fig. 1, ref.#110; col. 11, line 57 – col. 12, line 14).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frey to have a nozzle dispensing fluid onto the second straight section of the belt and the results would have been predictable as disclosed by Frost.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey in view of U.S. Patent No. 5,868,857 to Moinpour et al., U.S. Patent App. Pub. No. 2007/0177891 to Honobe et al. and JP2005-081297A to Kimura (see machine translation) and/or U.S. Patent App. Pub. No. 2015/0000056 to Togawa et al. as applied to claim 1 above, and further in view of CN207981685U to Qiu (see machine translation).
Frey, Moinpour, Honobe and Kimura and/or Togawa are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 5-7, the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa does not explicitly disclose one or more magnetic couplers located external to the chamber body and magnetically coupled to at least one of the second roller of the first brush assembly and the second roller of the second brush assembly.  Qiu discloses that it is known in the art to use magnetic couplers between a shaft and a drive located outside the chamber body in order to move the shaft (see Qiu machine translation paragraphs [0010]-[0011]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use magnetic coupling as disclosed by Qiu in order to reduce rusting due to outflow of water mist or liquid droplets and secondary pollution of the substrate (see Qiu machine translation paragraph [0019]).  One of ordinary skill in the art at the time of filing is fully capable of configuring the magnetic coupler to rotate the roller as recited by claim 6 or to move the roller from the first position and the second position.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey in view of U.S. Patent No. 5,868,857 to Moinpour et al., U.S. Patent App. Pub. No. 2007/0177891 to Honobe et al. and JP2005-081297A to Kimura (see machine translation) and/or U.S. Patent App. Pub. No. 2015/0000056 to Togawa et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,607,425 to Kistler et al.
Frey, Moinpour, Honobe and Kimura and/or Togawa are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Frey, Moinpour, Honobe and Kimura and/or Togawa does not explicitly disclose that the first belt includes a plurality of zones wherein at least one of the plurality of zones includes a pressurized membrane beneath the first belt.  Kistler discloses that it is known in the art to use a pressurized membrane with zonal controls beneath a belt (see Kistler Fig. 3 and 4, ref.#312; col. 4, lines 12-64).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pressurized membrane beneath the first belt in order to improve performance by providing increased zonal control (see Kistler col. 3, lines 1-16).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in the rejections above, since Frey discloses that the surface to be cleaned is the flat major diameter surface of the substrate (see Frey Fig. 5) as well as that the brush assembly has a first position where the belt contacts the flat major diameter surface and a second position where the belt is spaced from the flat major diameter surface (see Frey Fig. 5) and Moinpour discloses that the straight section of the belt can be used to contact the surface to be cleaned, one of ordinary skill in the art at the time of filing would understand that the combination of Frey and Moinpour would have at least two of the first roller, the second roller and the third roller being movable between a first position where the entirety of the straight section of the first belt between the second roller and the third roller contacts a first surface that is a flat major diameter surface of the substrate disposed in the chamber body (since the surface to be cleaned is the flat major diameter surface as disclosed by Frey and the straight belt section of Moinpour contacting the flat surface would remain flat) and a second position where the first belt is spaced from the first surface.  As shown by Kimura and/or Togawa, use of cleaning belts to clean the flat major surface of a substrate is known in the art and does not provide patentable significance.
In response to applicant's argument that Honobe is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the difference between the cited prior art and Honobe is the location of the pivot point for a cleaning device.  Honobe is considered pertinent to the particular problem with which the applicant was concerned (specifically the movement of the cleaning device relative to the surface to be cleaned) and Honobe discloses that it is known in the art of such cleaning devices that are pivoted towards and away from the surface to be cleaned that the pivot point of the cleaning device is known to be located in the middle of a side of the cleaning device and not necessarily at a corner (see Honobe Fig. 1, ref.#62 and paragraph [0040]; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  Thus, Honobe is considered to be analogous art as being reasonably pertinent to the particular problem with which the applicant was concerned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714